Per Curiam.

The written denial of the planning commission of the validity of the application for a building permit and its refusal to act on the same constituted the final act of respondents, the lawfulness of which was subject to review by appeal pursuant to Section 2506.01 et seq., Revised Code. Relator has failed to show or explain why that remedy was inadequate or unavailable.
The judgment of the Court of Appeals in denying the writ of mandamus is, therefore, affirmed on the authority of paragraph three of the syllabus of State, ex rel. Pressley, v. Indus. Comm., 11 Ohio St. 2d 141.

Judgment affirmed.

Taet, C. J., Matthias, O’Neill, Schneider, Herbert, Duncan and Corrigan, JJ., concur.